PER CURIAM:
On consideration of the briefs, record and argument, we affirm on the opinion of the Tax Court, Estate of H. B. Hundley v. CIR, 52 T.C. 495 (1969). These cases are remanded to the Tax Court in accordance with the stipulation of the parties for purposes of deciding the taxpayers’ claims to additional deductions for (1) legal expenses and costs incurred and paid with respect to the appeal of the Tax Court’s decisions, and (2) for interest expense attributable to the liability for payment of the gift tax deficiency.
Affirmed and remanded for further proceedings.